                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

ALEXANDER WILLIAMS,                          )
                                             )
        Plaintiff,                           )
                                             )
        v.                                   ) CIVIL ACTION NO. 1:19-CV-371-WHA
                                             )               [WO]
SHERIFF DONALD VALENZA, et al.,              )
                                             )
        Defendants.                          )



                                            ORDER

        This case is before the court on a Recommendation of the Magistrate Judge entered on June

3, 2019. Doc. 5. There being no timely objections filed to the Recommendation, and after an

independent review of the file, the Recommendation is ADOPTED, and it is hereby ORDERED

that:

        1. Plaintiff’s § 1983 claims against Defendant Houston County Health Department are

DISMISSED with prejudice prior to service of process under 28 U.S.C. § 1915(e)(2)(B)(i);

        2. Defendant Houston County Health Department is TERMINATED as a party to this

complaint.

        The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment as to Defendant Houston County Health Department pursuant to Rule 58 of the Federal

Rules of Civil Procedure.

        This case is not closed and is referred to the United States Magistrate Judge for further

proceedings.
Done, this 26th day of June 2019.



                               /s/ W. Harold Albritton
                             W. HAROLD ALBRITTON
                             SENIOR UNITED STATES DISTRICT JUDGE
